Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered November 8, 1995, convicting defendant, after a jury trial, of burglary in the second degree and robbery in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 4 to 8 years and 3½ to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification.
Defendant’s claim that the court rendered an equivocal Sandoval ruling is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find, upon a fair reading of the record of the Sandoval proceeding as a whole, that the court clearly ruled that the People could elicit defendant’s prior felony conviction without specifying the type of felony or any underlying facts, but that this ruling was subject to modification if defendant opened the door to such modification by misleading the jury as to his background. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Andrias, JJ.